Citation Nr: 1138933	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-01 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (1).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from January 1951 to May 1954.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was scheduled to testify at a personal hearing at the RO in March 2010 and during a hearing at the RO before a Veterans Law Judge in February 2011.  However, he failed to appear for both hearings and did not request that they be rescheduled.  The Board is of the opinion that all due process requirements were met with regard to the Veteran's hearing request.

In an April 2011 decision, the Board denied the Veteran's claim for service connection for residuals of cold injuries to both feet and reopened his previously denied claim for service connection for an acquired psychiatric disorder, claimed as PTSD.  At that time, the Board remanded the reopened claim to the RO for further evidentiary development.


FINDING OF FACT

The veteran failed to report for a scheduled VA examination in May 2011 and offered no good cause for his failure to report.  


CONCLUSION OF LAW

The claim of service connection for an acquired psychiatric disorder, claimed as PTSD is denied as a matter of law.  38 C.F.R. § 3.655 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA regulations provide that when a claimant fails to report for a scheduled medical examination without good cause, in a reopened claim for a benefit which was previously disallowed, the claim shall be denied.  See 38 C.F.R. § 3.655 (2011).  In addition, when requested information is not furnished within one year claims are considered abandoned.  See 38 C.F.R. § 3.158 (2011).

The United States Court of Veterans Affairs (Court) held that the burden was upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Although, in dicta, the Court stated that in the normal course of events it was the burden of the veteran to keep the VA apprised of his whereabouts, and that if he did not do so there was no burden on the VA to turn up heaven and earth to find him before finding abandonment of a previously adjudicated benefit.  Id.  The Court has also held that the "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  

In April 2011, after reopening the claim of service connection, the Board remanded the Veteran's case to the RO for further development that included scheduling him for a VA examination in conjunction with his reopened claim and obtaining recent VA treatment records.  There has been substantial compliance with this remand as VA medical records dated through March 2011 were obtained and the Veteran was scheduled for a VA examination in May 2011.  However, he did not appear for the examination.  He has provided no rationale showing good cause explaining why he failed to report for the examination. 

The Board notes that, in a September 2011 written statement, the Veteran's representative asserts that the RO sent the Veteran's mail to the wrong address and, more specifically, used an incorrect apartment number that explained his "missing hearings and examinations".  The Board would point out, however, that the address used by the RO is that provided by the Veteran in his January 2008 substantive appeal - on which he clearly indicates his apartment number.  This is the Veteran's most current address of record.  There is no indication in the record that the mail was not received.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions).  In fact, according to a May 24, 2011 record, a VA representative contacted personnel at the Birmingham, Alabama, VA Compensation and Pension Office and was advised that the Veteran failed to report for his scheduled examination, that no mail was returned, and that the address used (to contact him) was correct. 

The notice letter regarding the scheduled VA examination is not of record, but the report from the VA medical facility notes that the Veteran failed to report for the scheduled examination.  The August 2011 SSOC informed the Veteran of his failure to report and there being no showing in the record of good cause for his failure to report.  There is no record in the claims folder of a response from the Veteran.  In short, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  The Board finds that additional efforts to schedule an examination would be futile.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q) (2011).  

Given the presumption of regularity of the mailing of VA examination scheduling notice and the fact that the veteran has not contacted the RO with a reason for his failure to report, the Board is satisfied that the veteran failed to report to the scheduled May 2011 VA examination without good cause.  See 38 C.F.R. § 3.655.  Therefore, the reopened claim of service connection must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

Finally, the Board finds that notwithstanding the notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000, no undue prejudice to the Veteran is evident by a disposition by the Board herein, as the amended provisions of the Act specifically provide that VA is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance will aid in substantiating the claims.  See 38 U.S.C.A. § 5103A(2) (West 2002); see also 38 C.F.R. §§ 3.159, 3.326 (2011).  For the reasons set forth above, the Board finds that the Veteran's reopened claim of service connection lacks legal merit under the law and therefore, there is no reasonable possibility that further assistance or development of the claim at the RO-level will result in a grant of any benefit sought.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (Strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Thus, the Board finds that further development is not warranted and the veteran is not prejudiced by appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Because the Veteran's failure to report for the VA examination scheduled in November 2010 is without good cause, the veteran's reopened claim of service connection for a psychiatric disability, claimed as  PTSD must be denied.  38 C.F.R. § 3.655.


ORDER

Service connection for an acquired psychiatric disorder, claimed as PTSD, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


